            Case MDL No. 2981 Document 74 Filed 01/21/21 Page 1 of 1




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

 IN RE GOOGLE INC., ANTITRUST
 LITIGATION                                          MDL No. 2981


                              NOTICE OF RELATED ACTION

       Pursuant to Rule 6.2(d) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“JPML”), the undersigned counsel hereby notifies the Clerk of this Court

of the following potential Tag-Along action:

           Case Name:                   Case Number:           Court:               Judge:

                                                              Eastern
 Nicholas Black v. Google LLC                                 District
                                         4:21-cv-00077                        Not yet assigned
 and Alphabet Inc.                                              of
                                                              Missouri

       A copy of the Complaint and docket sheet are attached hereto.

Dated: January 21, 2021                             Respectfully submitted,

                                                    THE SIMON LAW FIRM, P.C.

                                                    By: /s/ Anthony G. Simon
                                                    Anthony G. Simon, #38745
                                                    Paul J. Tahan, #73037
                                                    800 Market Street, Suite 1700
                                                    St. Louis, Missouri 63101
                                                    P: (314) 241-2929
                                                    F: (314) 241-2029
                                                    asimon@simonlawpc.com
                                                    ptahan@simonlawpc.com


                                                    Attorney for Plaintiff Nicholas Black
